Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (US 2012/0017207) (hereinafter Mahajan) and Brandwine et al. (US 8,839,222) (hereinafter Brandwine).

As per claim 1, the combination of references above teaches a computing system comprising: 
	one or more computing devices (Mahajan fig. 10, block 1002) including an operating system function (Mahajan fig. 10, block 1015 and [0086]); 
	a memory that is associated with the operating system function (Mahajan fig. 10, block 1014); 
	one or more non-transitory computer readable storage media (Mahajan [0084]); and 
	program instructions (Mahajan [0067]), stored on the one or more non-transitory computer readable storage media, for execution by the one or more computing devices, the program instructions comprising: 
	receiving a first notification of an update associated with a first system component that has an active task (Mahajan [0064] provide a notification to user/client that an updated application version is available for an application currently being used by the user/client i.e. first system component that has an active task); 
	after receiving the first notification, sending a second notification that initiates a transfer of state information pertaining to the active task of the first system component to the memory (Mahajan [0064] upon obtaining the notification determine live applications/processes and store the states of the applications/processes to memory); 
	performing the update (Mahajan [0064]-[0065] download application update and perform update); 
	receiving a third notification of detection of the update from a second system component (Brandwine col. 3, ll. 5-12 create copy of application and test updates on the application copy i.e. second system component and Mahajan [0065] client obtains application updates and performs update i.e. client updates the application after receiving the application updates and provides notification of successful update completion and); 
	after receiving the third notification, transferring the state information stored in the memory to the second system component (Mahajan [0065] load previously saved application state stored in the memory to the updated application); and 
	after completion of the transferring, terminating the first system component (Mahajan [0064]-[0065] kill/delete the original live application after the state is saved and [0249] it is to be understood that in Mahajan the logical and/or topological structure of any combination of any program components (a component collection), other components and/or any present feature sets as described in the figures and/or throughout are not limited to a fixed operating order and/or arrangement, but rather, any disclosed order is exemplary and all equivalents, regardless of order, are contemplated by the disclosure. Furthermore, it is to be understood that such features are not limited to serial execution, but rather, any number of threads, processes, services, servers, and/or the like that may execute asynchronously, concurrently, in parallel, simultaneously, synchronously, and/or the like are contemplated by the disclosure).

Brandwine and Mahajan are both concerned with task execution in a computing environment. Mahajan teaches saving application state prior to an application update while Brandwine teaches determining incompatibilities of updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahajan in view of Brandwine because it would provide for testing the applicability, compatibility, and cost/benefit of updates to an application in a testing environment, which would reduce or eliminate the possibility of downtime to the production instances of the application.

As per claim 4, Mahajan further teaches wherein the transferring is performed after receiving a request from the second system component ([0064]-[0065] and [0249]).

As per claim 5, Mahajan further teaches wherein the third notification includes an indication of compatibility of the second component system with the update ([0058] identify an initial set of dependent module code versions that could be compatible with the updated version of the application).

As per claim 6, Brandwine teaches wherein the program instructions further comprise: receiving a fourth notification of incompatibility of the second system component; terminating the second system component; and continuing operation of the first system component (col. 3, ll. 26-29 determine if updates appear to be incompatible with application and remove i.e. terminate application and col. 4, ll. 1-12 determine compatibility of updates and if incompatible then do not select update for deployment i.e. continue operation of previous application version).

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, Brandwine, and Bush et al. (US 2002/0052926) (hereinafter Bush).

As per claim 2, Bush teaches wherein the second notification also suspends the active task of the first system component ([0009] and [0011] suspend code execution at a safe point).

Bush and Mahajan are both concerned with task execution in a computing environment. Mahajan teaches saving application state prior to an application update while Bush teaches suspending code execution at a safe point. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahajan and Brandwine in view of Bush because safe points can be defined at call, return and/or backward branch points throughout the code to reduce the latency between the event and suspension of all threads which would be particularly advantageous for thread suspension to perform garbage collection at safe points.

As per claim 3, Bush teaches wherein the second notification suspends the active task of the first system component at denoted safe places ([0020]).

As per claim 12, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, Brandwine, and Hellerstein et al. (US 9,152,458) (hereinafter Hellerstein).

As per claim 7, Hellerstein teaches wherein the program instructions further comprise, before the terminating of the first system component, determining that a change to the state information has not occurred (fig. 5, block 520).

Hellerstein and Mahajan are both concerned with task execution in a computing environment. Mahajan teaches saving application state prior to an application update while Hellerstein teaches determining whether or not a state of a process has changed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahajan and Brandwine in view of Hellerstein because it would provide for mirrored, stateful workers that accelerate iterative exploratory analysis by reducing response times and providing a way to share work between analysts by preserving state for important points in an analysis.

As per claim 8, the combination of references above teaches wherein the program instructions further comprise: before the terminating of the first system component, determining that a change to the state information has occurred (Hellerstein fig. 5, block 520); and transferring the changed state information to the memory (Mahajan [0064]-[0065] and [0249]).

Hellerstein and Mahajan are both concerned with task execution in a computing environment. Mahajan teaches saving application state prior to an application update while Hellerstein teaches determining whether or not a state of a process has changed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahajan and Brandwine in view of Hellerstein because it would provide for mirrored, stateful workers that accelerate iterative exploratory analysis by reducing response times and providing a way to share work between analysts by preserving state for important points in an analysis.

As per claim 17, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claims 9-10 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, Brandwine, and Padmanabhan et al. (US 2020/0250174) (hereinafter Padmanabhan).

As per claim 9, Padmanabhan teaches wherein the program instructions further comprise storing the state information in the memory in a forward-compatible format ([0199] serialize data into a forward-compatible format).

Padmanabhan and Mahajan are both concerned with task execution in a computing environment. Mahajan teaches saving application state prior to an application update while Padmanabhan teaches serializing data into a forward-compatible format. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahajan and Brandwine in view of Padmanabhan because it would provide for a data merge process performed by a protobuf generator which reduces the total size of the data in addition to merging the retrieved data with the new validated data. For example, via performance of a dynamic protobuf generation for the retrieved data with the new validated data, the data is made to be extremely small and efficient. Protocol Buffers (referred to as a protobuf or protobuff) provide a means for serializing structured data, thus converting the retrieved data and the new validated data into a merged serialized byte stream at the protobuf generator. This has the added benefit of permitting encryption of the merged data and providing such data in a byte stream format which is easily usable by any other application later retrieving the stored data. The protobuf generator utilizes an interface description language that describes the structure of the data to be stored with a program that generates source code from that description for generating or parsing a stream of bytes that represents the structured data represented by the retrieved data and the new validated data. In such a way, the protobuf generator improves efficiency of network communication and improves interoperability with other languages or systems which may later refer to such data.

As per claim 10, Padmanabhan teaches wherein the forward-compatible format includes data serialization ([0199] serialize data into a forward-compatible format).

As per claim 19, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Thapar et al. (US 2014/0047425) disclose saving document state information prior to an upcoming update and restart operation.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 4, 2022